—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered July 29, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings.
The court’s Sandoval ruling, precluding inquiry into the nature of defendant’s second prior felony offense and into the underlying facts of both of his prior felonies, constituted a proper exercise of discretion (People v Sandoval, 34 NY2d 371). Since defendant’s prior drug convictions had a direct bearing on his credibility (see, People v Mitchell, 232 AD2d 235, lv denied 89 NY2d 926), the court properly permitted inquiry into the nature of one of those prior convictions even though it was similar to the crime for which he was on trial (see, People v Arroyo, 194 AD2d 406, lv denied 82 NY2d 751).
We perceive no abuse of sentencing discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Nardelli, Ellerin, Wallach and Andrias, JJ.